Conley Byrd, Justice, dissenting. Ark. Stat. Ann. § 19-907 (1968 Repl.) provides that the salaries of municipal officials may be increased but not decreased during the term for which such officials have been elected. At the time Gus B. Watts was elected to the office of City Marshall over the incumbent Rubin H. Summerhill, the latter was drawing $2100 per year as City Marshall and $2100 per year as superintendent of the Street Department for a total of $4200 per year, described as a living wage by the City’s Recorder. After Summerhill’s defeat at the 1970 General Election and before Watts took office on January 1, 1971, the City Council (on December 8, 1970) employed Summerhill as NIGHT Marshall on the same salary basis he was receiving as Marshall. However, the City Council now only wants to pay Watts $50 per month in accordance with a 1926 ordianance. Under the circumstances, the City of Leslie should be estopped to deny the salary scale. The rule with respect to estoppel on the part of municipalities is stated in 28 Am. Jur. 2d, Estoppel and Waiver § 128 as follows: “It is generally recognized that with respect to matters within the scope of its power and authority to act, a municipal corporation is subject to the rules of estoppel in those cases wherein equity and justice require their application and where such application will not interfere with the proper exercise of governmental functions; but where there is an entire absence of such power on its part, there can be no estoppel as against the municipality or its inhabitants. “Thus, municipal corporations may be, and frequently have been, held subject to the doctrine of estoppel under special circumstances and accordingly estopped by their acts and conduct, as where they are acting within their powers and in a proprietary or private capacity, or where right and justice and principles of common honesty require that the doctrine be applied to municipalities, in matters not wholly ultra vires, the same as it is to individuals, as where the party invoking the doctrine has expended large sums of money, or has parted with value or incurred a new liability in reliance upon the acts or conduct of the municipality or its officers and agents; or where the nonapplication of the doctrine will encourage or permit a fraud,. . .” [Emphasis mine] In the first place it is an insult to an official who has expended 1970 dollars to get elected to offer him a 1926 salary. In the next place the view taken by the majority encourages a subterfuge on the part of the municipality to evade the intent and purposes of Ark. Stat. Ann. § 19-907 (1968 Repl.). Furthermore, the fact that the defeated incumbent is elevated to the position of NIGHT Marshall with a 1970 salary while the 1970 winner is demoted to an antiquated 1926 salary shouts for some common honesty and fairness. For the reasons stated I would hold the City estopped to dispute the salary scale. Therefore I respectfully dissent.